Exhibit 10.21
Summary of Non-Employee Director Compensation Program
For fiscal 2009, non-employee directors other than the Chairman of the Board
were entitled to receive the following:

•  
An annual cash retainer of $50,000 (based on service from the 2008 annual
stockholders’ meeting to the 2009 annual stockholders’ meeting). The Chair of
each committee other than the Executive Committee was entitled to an additional
annual cash retainer of $25,000.

•  
Meeting fees of $1,500 for each Board meeting attended and each Committee
meeting attended at which attendance was required.

•  
An annual grant of 1,800 shares of ConAgra Foods common stock and options to
acquire 9,000 shares of ConAgra Foods common stock (in each case, based on
service from the 2008 annual stockholders’ meeting to the 2009 annual
stockholders’ meeting). All options have an exercise price equal to the closing
market price of our common stock on the date of grant, a ten-year term and
vested six months from the date of grant.

     Non-employee directors other than the Chairman who served less than the
full 12-month period between stockholders’ meetings received a pro-rated
retainer, pro-rated stock award and pro-rated option award, in each case, based
on actual months of service. Non-employee directors are precluded from selling
any of their shares (including shares underlying options) in the market until
they cease to be a director.
    In lieu of the elements described above, the Chairman’s pay for service from
the 2008 annual stockholders’ meeting to the 2009 annual stockholders’ meeting
was $500,000, payable entirely in options to acquire shares of ConAgra Foods
common stock. The options have an exercise price equal to the closing market
price of our common stock on the date of grant (September 25, 2008, the date of
the 2008 annual stockholders’ meeting), a ten-year term and vested six months
from the date of grant. The number of options issued was based on the
Black-Scholes value of the option on the date of grant consistent with our
accounting expense methodology. Our Chairman cannot sell the shares underlying
the options in the market until he ceases to be a director.
    In addition to the cash payments and equity awards described above, all
non-employee directors were entitled to participate in the following programs:
•   A medical plan, with the cost of the premium borne entirely by the director;
•   A matching gifts program, under which ConAgra Foods matches up to $2,000 of
a director’s charitable donations per calendar year;
•   A non-qualified deferred compensation plan, through which non-employee
directors can defer receipt of their cash or stock compensation. This program
does not provide above-market earnings (as defined by SEC rules); and
•   For directors elected to the Board prior to 2003, the Directors’ Charitable
Award Program (which was discontinued in 2003). Participating directors nominate
one or more tax-exempt organizations to which ConAgra Foods will contribute an
aggregate of $1 million in four equal annual installments upon the death of the
director. ConAgra Foods maintains insurance on the lives of these directors to
fund the program.

 